As a bill for support and maintenance, the bill here exhibited clearly contains equity, and is not subject to any of the grounds of demurrer.
While the allegations as to the residence of complainant and of respondent might have been more formal and precise, we think it sufficiently appears that both parties were residents of Chilton county when the bill was filed. It has been settled, however, that a bill like this — for support and maintenance merely — cannot be joined with a bill to enforce a resulting trust in land, and that independent allegations and prayer in the latter aspect render the bill multifarious and subject to demurrer on that ground. Prickett v. Prickett, 147 Ala. 494,42 So. 408. Where the bill is for divorce, on the other hand, it has been settled, upon grounds of expediency and policy, that the discretion of the court will permit such a joinder, and will deny the objection of multifariousness. Singer v. Singer,165 Ala. 144, 51 So. 755, 29 L.R.A. (N.S.) 819, 138 Am. St. Rep. 19, 21 Ann. Cas. 1102.
On the authority of Prickett v. Prickett, supra, we are constrained to hold that the bill in this case is multifarious, and that the demurrer, as to that ground, should have been sustained.
The decree will therefore be reversed and a decree will be here rendered sustaining that ground of the demurrer, and remanding the cause for further proceedings.
Reversed, rendered, and remanded.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ., concur.